12‐711‐ag 
Doe v. Lynch 
 
 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 

              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 10th day of December, two thousand fifteen. 

PRESENT:             
                    ROBERT D. SACK, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                         Circuit Judges.  
                                
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x   
                                                                                   
JOHN DOE, 
                                         Petitioner, 
 
                    v.                                                                    12‐711‐ag 
                                                                                           
LORETTA E. LYNCH, United States Attorney 
General, 
                                         Respondent. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PETITIONER:                                               JUSTIN CONLON, North Haven, CT.           
 
                     
FOR RESPONDENT:                                         MICHAEL C. HEYSE, Trial Attorney, Office of  
                                                        Immigration Litigation; Benjamin C. Mizer,  
                                                        Acting Assistant Attorney General, Civil  
                                                        Division; Mary Jane Candaux, Assistant   
                                                        Director, Office of Immigration Litigation,  
                                                        United States Department of Justice,    
                                                        Washington, D.C. 
 
FOR AMICI CURIAE:                                       TRINA REALMUTO, National 
                                                        Immigration Project of the National 
                                                        Lawyers Guild, for Amici Curiae National  
                                                        Immigration  Project of the National Lawyers  
                                                        Guild and Immigrant Defense Project, Boston,  
                                                        MA. 
 
                        UPON DUE CONSIDERATION of this petition for review of a decision 

of the Board of Immigration Appeals (ʺBIAʺ), it is hereby ORDERED, ADJUDGED, 

AND DECREED that the petition for review is DENIED. 

                        John Doe,1 a native and citizen of the Dominican Republic, seeks review of 

a February 8, 2012 order of the BIA affirming the December 2, 2009, decision of an 

Immigration Judge (ʺIJʺ), which denied his motion to reopen.  In re John Doe, No. A078 

391 324 (B.I.A. Feb. 8, 2012), affʹg No. A078 391 324 (Immig. Ct. Hartford Dec. 2, 2009).  

We assume the partiesʹ familiarity with the underlying facts, the procedural history of 

the case, and the issues on appeal.  

                       We review the BIAʹs denial of a motion to reopen for abuse of discretion, 

including its finding that a movant failed to establish prima facie eligibility for the 
                                                 
            1            Pursuant to Petitionerʹs unopposed motion, his name has been redacted from 
the docket. 

                                                          2 
underlying relief sought.  See Kaur v. BIA, 413 F.3d 232, 233 (2d Cir. 2005); see also INS v. 

Abudu, 485 U.S. 94, 104‐05 (1988).  ʺAn abuse of discretion may be found in those 

circumstances where the Boardʹs decision provides no rational explanation, inexplicably 

departs from established policies, is devoid of any reasoning, or contains only summary 

or conclusory statements; that is to say, where the Board has acted in an arbitrary or 

capricious manner.ʺ  Kaur, 413 F.3d at 233‐34 (quoting Zhao v. DOJ, 265 F.3d 83, 93 (2d 

Cir. 2001)).  We find no abuse of discretion in this case.         

              Initially, because Doe is removable based on a conviction for an 

aggravated felony and controlled substance offense, our jurisdiction to review the BIAʹs 

denial of his motion to reopen is limited to constitutional claims and questions of law.  

See 8 U.S.C. § 1252(a)(2)(C), (D); Durant v. INS, 393 F.3d 113, 115 (2d Cir. 2005); see also 

Ortiz‐Franco v. Holder, 782 F.3d 81, 86 (2d Cir. 2015).  Accordingly, we may review Doeʹs 

arguments that he established, or will establish in reopened proceedings, his statutory 

eligibility for withholding of removal and relief under the Convention Against Torture 

(ʺCATʺ).  See 8 U.S.C. § 1252(a)(2)(D); Richmond v. Holder, 714 F.3d 725, 728 (2d Cir. 2013) 

(ʺWe have jurisdiction to examine, as a question of law, a petitionerʹs statutory 

eligibility for relief from removal.ʺ). 

              On appeal, Doe argues that the agency erred by (1) failing to consider his 

cooperation with prosecutors as a circumstance mitigating the presumption that his 

drug trafficking conviction was a particularly serious crime, (2) applying a heightened 

                                               3 
legal standard as opposed to a prima facie eligibility standard to his motion to reopen 

and misstating the willful blindness standard, and (3) failing to explain how its CAT 

jurisprudence is consistent with its obligations under the United Nations Convention 

Against Transnational Organized Crime (ʺCATOCʺ) and a ʺstate‐created dangerʺ 

theory.  We address each argument in turn.   

A.     Particularly Serious Crime Determination 

              As the agency found, Doe failed to establish his prima facie eligibility for 

withholding of removal because he was convicted of trafficking large quantities of 

controlled substances.  Matter of Y‐L‐, A‐G‐, & R‐S‐R‐, 23 I. & N. Dec. 270 (A.G. 2002) 

(hereinafter ʺMatter of Y‐L‐ʺ), overruled on other grounds by Khouzam v. Ashcroft, 361 F.3d 

161, 170‐71 (2d Cir. 2004).  Doe does not contend that the agency misapplied the 

standard set forth in Matter of Y‐L‐, but asserts that the standard is not entitled to 

deference because the Attorney General unreasonably declined to consider cooperation 

with prosecutors as a circumstance mitigating the strong presumption that drug 

trafficking aggravated felonies are particularly serious crimes.  When reviewing the 

Attorney Generalʹs interpretation of the Immigration and Nationality Act, we defer to 

the agencyʹs interpretation so long as it is reasonable in light of the two‐step analysis set 

forth in Chevron, U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984).  

Here, the withholding of removal statute does not define ʺparticularly serious crime,ʺ 

and the phraseʹs  meaning is ambiguous.  See, e.g., Mei Fun Wong v. Holder, 633 F.3d 64, 

                                               4 
74 (2d Cir. 2011).  The Attorney Generalʹs creation of strong presumptions involving 

drug trafficking convictions was a reasonable interpretation of the statute because the 

text itself provides the Attorney General with discretion to make the determination.  See 

8 U.S.C. § 1231(b)(3)(B)(ii) (ʺSubparagraph (A) does not apply … if the Attorney General 

decides that . . . the alien, having been convicted of . . . a particularly serious crime is a 

danger to the community of the United Statesʺ and ʺ[the per se category of particularly 

serious crimes] shall not preclude the Attorney General from determining that, 

notwithstanding the length of sentence imposed, an alien has been convicted of a 

particularly serious crime.ʺ (emphases added)); Miguel‐Miguel v. Gonzales, 500 F.3d 941, 

948 (9th Cir. 2007).   

               Amici Curiae argue that the agency erred because it should have 

conducted a separate analysis as to whether Doe is a danger to the community.  This 

argument fails as a matter of law.  The BIA has held that the determination of whether 

an individual poses a danger to the community is subsumed in the analysis of whether 

the crime is particularly serious; this Court has deferred to that holding under Chevron.  

See Flores v. Holder, 779 F.3d 159, 167 (2d Cir. 2015) (ʺWe have accorded Chevron 

deference … to the BIAʹs interpretation that no separate danger to the community 

analysis is required when determining whether a crime is particularly serious.ʺ); 

Nethagani v. Mukasey, 532 F.3d 150, 154 n.1 (2d Cir. 2008) (ʺ[T]he BIA has held that [an] 

alien [convicted of a particularly serious crime] necessarily constitutes ʹa danger to the 

                                                5 
community of the United States.ʹ  We have accepted the BIAʹs interpretation of the 

statute.ʺ (citing Ahmetovic v. INS, 62 F.3d 48, 52‐53 (2d Cir. 1995))).  We are bound by 

these decisions ʺunless and until the precedents established therein are reversed en banc 

or by the Supreme Court.ʺ  United States v. Jass, 569 F.3d 47, 58 (2d Cir. 2009).   

B.     Prima Facie Evidentiary Standard and Willful Blindness  

              The agency also reasonably determined that Doe failed to establish his 

prima facie eligibility for CAT relief.  Contrary to Doeʹs contention, the BIA correctly 

applied the prima facie evidentiary standard for motions to reopen and concluded that 

Doe could not establish CAT eligibility.  Poradisova v. Gonzales, 420 F.3d 70, 78 (2d Cir. 

2005) (holding that a movant must demonstrate ʺa realistic chanceʺ that he could 

establish eligibility).  While the BIA correctly stated the willful blindness evidentiary 

standard in one sentence and then misstated it in the following sentence, see Khouzam, 

361 F.3d at 171 (requiring government officials to ʺknow of or remain willfully blind to 

an act [of torture]ʺ (emphasis added)), remand for the BIA to address the error is not 

necessary.  Its alternate finding, that Doeʹs CAT claim was too speculative, was not 

tainted by this error.  See Xiao Ji Chen v. DOJ, 471 F.3d 315, 338 (2d Cir. 2006).   

              Apart from these questions of law, Doe argues that that he sufficiently 

established prima facie eligibility for CAT relief because the evidence showed that his co‐

defendant had both means and motive to bribe corrupt Dominican officials, the 

Dominican Republic suffers from widespread drug violence, and some corrupt officials 

                                               6 
had accepted bribes from drug traffickers in the past.  We lack jurisdiction to review 

this evidentiary‐based challenge, because the likelihood of a future event is a finding of 

fact.  See Hui Lin Huang v. Holder, 677 F.3d 130, 134‐35 (2d Cir. 2012). 

C.      Doeʹs CATOC and ʺState‐Created Dangerʺ Claims 

                   Doe concedes that the CATOC provides no independent ground for relief 

in removal proceedings, as this Court has held.  See Doe v. Holder, 763 F.3d 251, 255‐57 

(2d Cir. 2014) (holding CATOC is not self‐executing and requires implementation 

through domestic legislation); see also Matter of G‐K‐, 26 I. & N. Dec. 88 (B.I.A. 2013) 

(holding that CATOC does not provide independent grounds for relief and its 

objectives are already advanced through existing immigration laws).  He contends, 

however, that remand is appropriate because in Matter of G‐K‐, the BIA failed to explain 

how its CAT jurisprudence is consistent with the United Statesʹ obligations under 

CATOC and a ʺstate created dangerʺ theory.  Doe provides no legal authority, however, 

for his contention that given CATOC, the BIA should disregard the burden of proof 

required to sustain a CAT claim.  See 8 C.F.R. § 1208.16(c)(2). He therefore has identified 

no basis for challenging the IJʹs conclusion.  We see no reason to disagree with the BIAʹs 

conclusion that a state‐created danger theory does not provide a valid basis for 

reopening Doeʹs removal proceedings.  See Kamara v. Attʹy Gen., 420 F.3d 202, 216‐18 (3d 

Cir. 2005).     

                    

                                               7 
             For the foregoing reasons, the petition for review is DENIED.  As we have 

completed our review, the pending motion for a stay of removal in this petition is 

DENIED as moot.   

                                         FOR THE COURT:  
                                         Catherine OʹHagan Wolfe, Clerk 
 




                                            8